People v Curley (2016 NY Slip Op 06181)





People v Curley


2016 NY Slip Op 06181


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Sweeny, J.P., Manzanet-Daniels, Feinman, Kapnick, Webber, JJ.


1747 1404/14

[*1]The People of the State of New York,	Sci. Respondent, —
vBrandon Curley, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shannon Henderson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J. at plea, Joseph J. Dawson, J. at sentencing), rendered June 13, 2014 convicting defendant, upon his plea of guilty, of one count of attempted robbery in the second degree (Penal Law §§
110/160.10[2]), and sentencing him to a term of two years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK